Citation Nr: 1028152	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 11, 2005 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, B.G., and R.K.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.  His awards and decorations include the Combat Infantryman 
Badge (CIB), among others.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

As support for his claim, the Veteran and several other witnesses 
presented testimony at July 2007 and September 2009 hearings 
before RO personnel, as well as at an April 2010 hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).    


FINDINGS OF FACT

1.  The RO received the Veteran's original claim for service 
connection for PTSD on October 11, 2005.  

2.  There was no formal or informal claim for service connection 
for PTSD prior to October 11, 2005.   


CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 2005 
for the award of service connection for PTSD are not met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.105, 3.155, 3.159, 3.160, 3.400 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded VA's 
duties to notify and assist Veterans in developing their claims.  
See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  VA is required to inform the Veteran of the 
type of evidence needed to substantiate his claim, including 
apprising him of whose specific responsibility - his or VA's, it 
is for obtaining this supporting evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).

In any event, review of the claims file reveals compliance with 
the VCAA.  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2006 and 
March 2006, the latter of which is compliant with the recent case 
of Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  These letters 
discussed the elements of service connection, a disability 
rating, and an effective date.  

With respect to timing, the U.S. Court of Appeals for Veterans 
Claims (Court) and Federal Circuit Court have held that VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present 
case, the RO issued all required VCAA notice prior to the 
December 2007 rating decision on appeal.  Thus, there is no 
timing error.   

With regard to content, the effective date issue on appeal stems 
from an initial rating assignment granted for PTSD in a December 
2007 rating decision.  In this regard, the Court has held that an 
appellant's filing of a Notice of Disagreement (NOD) regarding an 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA 
notice arises upon VA's receipt of a NOD), retroactively 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  If, as here, the rating decision that granted 
service connection occurred after that date, the Veteran is 
entitled to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  And if he did not receive this notice, 
for whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most recently 
clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that 
where a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent with 
its prior decisions in Dingess and Dunlap, supra.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been 
filed, only the notice requirements for rating decisions and 
Statements of the Case (SOCs) described within 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to downstream 
elements ...."  Id.  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has not 
been established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

With respect to content, as discussed above, the RO actually 
provided the Veteran with downstream Dingess notice in March 2006 
pertaining to the disability rating and effective date elements 
of his PTSD claim.  Further, after the Veteran filed a June 2008 
NOD with regard to an earlier effective date for his PTSD, the 
additional notice requirements described within 38 U.S.C. §§ 5104 
and 7105 were met by the January 2009 SOC and December 2009 SSOC.  
Specifically, these documents provided the Veteran with a summary 
of the pertinent evidence as to his earlier effective date claim, 
a citation to the pertinent laws and regulations governing an 
earlier effective date, and a summary of the reasons and bases 
for the RO's decision to deny an earlier effective date.  

In any event, the Veteran and his representative have also 
provided hearing testimony and personal statements reflecting 
actual knowledge of the evidence and legal criteria necessary to 
establish an earlier effective date for his PTSD.  See Mlechick 
v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error 
not prejudicial when claimant has actual knowledge of the 
evidence needed to substantiate claim).  In particular, a review 
of the April 2010 Travel Board testimony at pages 22-24 reveals 
that the Veteran's representative and the Veteran had a 
discussion regarding the legal restrictions for establishment of 
an earlier effective date in the present case.  The Veteran 
specifically stated that he understood.  Further, the Board 
concludes that a reasonable person in the Veteran's position 
would have known from the information he received what he was 
required to submit in order to substantiate his earlier effective 
date claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error 
not prejudicial when a reasonable person could be expected to 
understand from the notice what was needed).  The March 2006 
Dingess letter advised that the date of entitlement (i.e., the 
effective date) is based on when his claim was received, and if 
it was received within one year of service, the effective date is 
the day after discharge from service.  The March 2006 Dingess 
letter also provided examples of types of evidence that could be 
used to establish an earlier effective date including additional 
service records or records documenting when treatment for PTSD 
began.  Therefore, prejudice as to notice provided for the 
downstream effective date element of his PTSD issue has not been 
established, such that there is no prejudicial error in the 
content of VCAA notice.  See Shinseki, supra.  

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), relevant VA treatment records, private medical evidence, 
and VA medical examinations and opinions.  The Veteran has 
submitted personal statements, lay statement from family, hearing 
testimony, argument from his representative, and private medical 
evidence.  There is no indication that any additional evidence 
remains outstanding.  In January 2010, in a Report of General 
Information, VA personnel stated that additional private medical 
records from Dr. L. were not available as Dr. L.'s office 
indicated that they did not keep records prior to 2002.  There is 
no further basis to secure these records.  The Board is therefore 
satisfied that the RO has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless 
otherwise provided, the effective date of compensation will not 
be earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the record 
prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 
32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in 
determining whether an informal claim has been made, VA is not 
required to read the minds of the Veteran or his representative.  
Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  "Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  38 C.F.R. 
3.155(a).  

Again, VA is required to identify and act on informal claims for 
benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  
But VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that 
before VA can adjudicate a claim for benefits, "the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it").  See also Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending 
claims doctrine provides that a claim remains pending in the 
adjudication process-even for years-if VA fails to act on it.  
Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has 
recently confirmed that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 
255 (2007).  

Analysis

The Veteran's informal claim for service connection for PTSD was 
received at the RO on October 11, 2005.  The RO eventually 
granted service connection for PTSD in the December 2007 rating 
decision on appeal.  The grant of service connection was based, 
in part, on an August 2007 VA mental health examination which 
diagnosed the Veteran with PTSD related to in-service combat 
stressors from Vietnam.  The RO established an effective date of 
October 11, 2005, the date of receipt of his informal claim for 
PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400.  The Veteran filed a June 2008 NOD with the effective date 
assigned.  The appeal has now reached the Board.  

The Veteran contends that the effective date assigned for the 
award of service connection for PTSD - October 11, 2005, is not 
correct.  He indicates that he has experienced PTSD symptoms as 
far back as 1967 during his service in Vietnam.  He has submitted 
lay statements from his wife and son detailing his long history 
of PTSD symptoms.  He believes that earlier VA treatment records 
beginning in March 1986 that diagnosed PTSD should be 
sympathetically read as his initial informal claim for service 
connection for PTSD.  He adds that the VA has had "constructive 
knowledge" of the existence of his PTSD and its relationship to 
service since March 1986.  He cites that at no point did VA 
personnel advise him that he was eligible to file a disability 
claim for PTSD.  At no point did VA provide him with the proper 
claim forms, despite his extensive treatment for PTSD.  In other 
words, VA failed to render proper assistance for the Veteran to 
file a claim.  Since a major disabling symptom of PTSD is a lack 
of trust of the government and VA, he was effectively prohibited 
from taking the necessary action to file a claim himself without 
VA assistance.  He admits that he never actually filed a formal 
PTSD claim prior to October 2005, when at that time a friend 
advised him he should.  But he maintains that by his earlier 
action of seeking help and treatment for PTSD from the VA in 
March 1986, this was in effect an informal claim for service 
connection for PTSD under 38 C.F.R. § 3.155 that should have been 
adjudicated by the VA.  This March 1986 claim remained pending 
and unadjudicated until 2005, according to the Veteran.  See July 
2007 Veteran statement; June 2008 NOD; March 2009 VA Form 9; July 
2007 hearing testimony at pages 2, 5, 6, and 11; September 2009 
hearing testimony at pages 1-6; April 2010 hearing testimony.  

In order for the Veteran to be entitled to an even earlier 
effective date, the Board must determine whether the claims 
folder contains any prior informal claim for benefits for service 
connection for PTSD or other psychiatric disorder between the 
time of the discharge from service on December 18, 1968 until the 
current October 11, 2005 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

At the outset, there is no evidence that a claim for service 
connection for PTSD or any other psychiatric disorder was 
received within one year after the Veteran's separation from 
military service in December 1968, so the effective date 
obviously cannot be the day following his separation from 
service.  38 C.F.R. § 3.400(b)(2).   In this regard, although the 
Veteran filed a claim for service connection for malaria and 
amoebic dysentery in December 1968, there is no mention of PTSD 
or any other psychiatric disorder in the context of this earlier 
claim.  VA is not required to anticipate any potential claim for 
a particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 
356-57.  

In addition, the claims folder contains no other communication 
from the Veteran or his representative indicating intent to seek, 
or a belief in entitlement to, service connection for PTSD or 
other psychiatric disorder from the time of discharge from 
service in December 1968 until October 11, 2005, the current date 
assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  

In order for a statement to be construed as a claim, the claimant 
must identify the benefit sought.  This means that the claimant 
must describe the nature of the disability for which he is 
seeking benefits.  His identification of the benefit sought does 
not require any technical precision.  See Ingram, 21 Vet. App. at 
256-57.  A claimant may identify the benefit sought by referring 
to a body part or system that is disabled or by describing 
symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 
79, 86-87 (2009).  In the present case, the Board acknowledges 
that the Veteran identified the benefit sought per 38 C.F.R. 
§ 3.155(a) when he was first treated at the VA mental health 
clinic at the Northampton VA Medical Center (VAMC) in Leeds, 
Massachusetts in March 1986.  That is, he indicated what 
psychiatric symptoms he was experiencing, and he was diagnosed 
with PTSD by VA medical personnel.  It was also medically noted 
that the onset of his PTSD was in fact earlier in 1968.  
Therefore, the Board agrees that earlier VA treatment records 
dated in March 1986 do "identify the benefit sought" in 
accordance with 38 C.F.R. § 3.155(a).  These records are also in 
writing.  See id.  

The remaining question is whether the VA treatment records dated 
in the mid-1980s or any latter VA or private medical evidence 
thereafter demonstrate "an intent to apply for benefits" per 
the requirements of 38 C.F.R. § 3.155(a).  Upon review of the 
evidence, the Board does not find that such VA or private 
treatment records are an informal claim for service connection 
for PTSD.  They are simply records of PTSD treatment created by 
VA and private medical personnel - they are not a communication 
from the Veteran, his representative, a Member of Congress, or an 
agent communicating an intent to file a claim for compensation 
benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The Veteran had 
not executed a power of attorney for a VA physician to be able to 
submit a claim on the Veteran's behalf.  See 38 C.F.R. § 
3.155(b).  Moreover, the list under 38 C.F.R. § 3.155(a) does not 
include medical personnel.  In addition, his VA treatment records 
in 1986 and 1987 merely revealed that the Veteran sought 
treatment for PTSD.  There is no mention in any of these 
treatment records that the Veteran is seeking or intends to seek 
VA compensation for PTSD.  This evidence does not show an intent 
by the Veteran to file a claim for service connection for PTSD or 
any other psychiatric disorder.  

The mere existence of medical records generally cannot be 
construed as an informal claim; rather, there must be some intent 
by the claimant to apply for a benefit.  See Criswell v. 
Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. 
App. at 35.  Furthermore, the Court has held that in the absence 
of a sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing medical 
information which refers to a disability in and of itself is not 
an informal claim for VA benefit.  Ellington v. Nicholson, 22 
Vet. App. 141, 145-46 (2007).  The Court has also stated that a 
Veteran's attempt to obtain treatment does not comprise a claim.  
Dunson v. Brown, 4 Vet App. 327, 330 (1993).  

VA must have some means of distinguishing between legitimate 
claims and ordinary medical paperwork.  The basic procedural 
requirements imposed by § 3.155 serve this purpose.  Indeed, if 
these VA treatment records from 1986 were interpreted as an 
informal claim, "would eviscerate the intent requirement 
[of § 3.155]."  See Ellington, 22 Vet. App. at 146.  

The Court recognized two exceptions to this general rule:  (1) 
When an underlying claim has been awarded and the medical records 
demonstrate that the Veteran's disability has increased 
(38 C.F.R. § 3.157), or (2) when an underlying claim has been 
denied and the medical records evidence new and material evidence 
to reopen the claim.  Criswell, 20 Vet. App at 504.  However, 
neither exception applies in this case.    

The Board has also considered the recent Court case of King v. 
Shinseki, NO . 07-1214, slip op. at 7-8 (Vet. App. May 28, 2010).  
Although the King case dealt with the issue of whether VA medical 
evidence could constitute a claim to reopen based on new and 
material evidence, as opposed to an original claim, it holdings 
are still relevant to the present case.  The Court held in King 
that a Veteran's recorded statements to VA health professionals 
expressing a wish or desire to be service connected do not 
constitute new and material evidence or informal requests to 
reopen a previously disallowed claim for service connection.  Id.  
The Court in King explained there was no reasonable expectation 
that VA would investigate whether a claim to reopen had been 
filed based merely on his comments to VA examining physicians 
expressing a wish or desire for VA benefits.  Id.  In footnote 3 
of King, the Court noted that " nothing in the regulations 
contemplates filing such a claim with a VA medical 
professional."  Unlike King, in the present case, there is no 
mention in VA treatment records from the 1980s that the Veteran 
actually openly expressed his desire for service connection for 
PTSD.  No medical professional in the present case documented any 
such statements from the Veteran.  However, similar to the King 
case, the record here demonstrates that the Veteran was clearly 
aware that the RO adjudicates applications for VA benefits as he 
had previously filed a claim for service connection for malaria 
and amoebic dysentery in December 1968 with the RO.  In other 
words, he was at least aware that VA compensation for 
disabilities was potentially available by filing a claim with the 
RO.  Regardless, on his own admission, the Veteran failed to 
communicate with the RO concerning this matter until October 
2005, and thus did not manifest to the RO his intent to file for 
service connection for PTSD until that latter time.  The Board 
emphasizes that in determining whether an informal claim has been 
made, VA is not required to read the minds of the Veteran or his 
representative.  Cintron, 13 Vet. App. at 259.    

Indeed, VA has never been obligated to read a claimant's mind but 
must consider only claims that may be "reasonably encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
the claim." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see 
Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not 
reasonably raised, Board is not required to "conduct an exercise 
in prognostication").  

In any event, to the extent the Veteran argues he was not 
specifically aware that he could file for PTSD disability 
benefits in 1986, the Court has held that such matters are no 
exception to VA regulations.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  The Court noted that the Supreme Court had 
recognized that persons dealing with the United States government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  In addition, there 
is no statutory or regulatory provision for any exceptions to the 
filing requirements which apply to this case.

The Board acknowledges that 38 C.F.R. § 3.157(b) provides that, 
once a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of one of the specified types of evidence will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  When the evidence in question is VA 
medical evidence, the effective date of the claim can be the 
actual date treatment was rendered.  38 C.F.R.  § 3.157(b)(1).  
But the Federal Circuit has interpreted § 3.157 to mean that an 
informal claim "must be for a condition that not only has been 
the subject of a prior claim, but the condition must also have 
previously been found to be service connected" or disallowed 
because the disability was "not compensable in degree."  MacPhee 
v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a 
prior allowance or disallowance of a claim for service connection 
for the claimed condition, and any examination reports could not 
be accepted as an informal claim); Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992)  (section 
3.157(b) provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with respect 
to disabilities for which service connection has been granted).  
In the present case, when VA treatment records revealed a 
diagnosis for PTSD in 1986, the Veteran's PTSD disorder had not 
been the subject of a prior claim, and had not been adjudicated 
by the RO.  The MacPhee case clearly rendered § 3.157(b) 
inapplicable to determining effective dates in claims where 
service connection is not already established and remains in 
effect as controlling law.  Therefore, here, 38 C.F.R. § 3.157(b) 
does not provide a legal basis for an earlier effective date.  

In summary, the Board finds that the Veteran's VA treatment 
records from 1986 and 1987, as well as subsequent VA and private 
medical records, do not constitute pending, unadjudicated claims 
for service connection for PTSD.  In addition, the claims folder 
contains no other communication from the Veteran or his 
representative indicating intent to seek, or a belief in 
entitlement to, service connection for PTSD from the time of 
discharge from service in December 1968 until October 11, 2005, 
the current effective date assigned.  38 C.F.R. §§ 3.1(p), 
3.155(a).  Moreover, there is no provision in the law for 
awarding an earlier effective date based on evidence that PTSD 
existed from the time of his military service.  While VA is 
obligated to consider all possible bases for compensation, this 
does not mean that it must consider claims that have not been 
raised.  Dunson, 4 Vet. App. at 330.  Although the Board is 
sympathetic to the Veteran and his representative's arguments, 
the Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

The general default rule is that the effective date of an award 
of a claim is the date of receipt of the claim application or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Here, the date of claim (October 
11, 2005) provides the earliest effective date possible when 
considering the facts of the present case.  The Board need not 
determine whether the precise date of entitlement for service 
connection for PTSD is prior to the claim or subsequent to it, 
since in either case the date of claim (October 11, 2005) 
provides the earliest effective date possible for this Veteran.     

Therefore, the preponderance of the evidence is against an 
effective date earlier than October 11, 2005 for the award of 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  




ORDER

An effective date earlier than October 11, 2005 for the grant of 
service connection for PTSD is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


